TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00027-CV



Robert L. Collins, Appellant


v.



Texas Natural Resources Conservation Commission, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 99-13369, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING






	On January 18, 2002, appellant Robert Collins filed a notice of appeal.  On February
19, 2002, the district clerk informed this Court that appellant had not made arrangements to pay for
preparation of the clerk's record.  On February 25, 2002, this Court informed appellant that he
needed to make arrangements to pay for the clerk's record or his appeal may be dismissed for want
of prosecution.  This Court gave appellant until March 7, 2002 to respond and make arrangements
to pay for the preparation of the clerk's record.  Appellant has not made arrangements to pay for the
record or responded to this Court's letter.  See Tex. R. App. P. 42.3(c).
	The appeal is dismissed for want of prosecution.


					___________________________________________
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   March 28, 2002
Do Not Publish